HARRIS, Judge.
Defendant was charged by information with burglary of a dwelling, petit theft, and dealing in stolen property. After a jury trial, he was found guilty as charged on all counts. Defendant was adjudicated guilty on all counts, but was only sentenced for burglary of a dwelling and dealing in stolen property. The petit theft and the dealing in stolen property offenses involved the same property, a VCR. Defendant claims on appeal that it was error for the court to adjudicate him guilty of petit theft. We agree.
Section 812.025, Florida Statutes (1989), reads as follows:
Charging theft and dealing in stolen property. Notwithstanding any other provision of law, a single indictment or information may, under proper circumstances, charge theft and dealing in stolen property in connection with one scheme or course of conduct in separate *1134counts that may be consolidated for trial, but the trier of fact may return a guilty verdict on one or the other, but not both, of the counts.
The jury should have been instructed to return a verdict on the petit theft or dealing in stolen property charge but not both. The judgment should not reflect an adjudication of guilt for petit theft.
The conviction for petit theft is vacated; otherwise the judgment and sentence is affirmed.
DAUKSCH and COBB, JJ., concur.